DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to Applicant's amendment filed on 5/26/2022.
Claims 1-22 are pending. Claims 1, 15 and 20 are amended.  Claim 21-22 are newly added. Claims 1-22 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher, Martin et al (PGPUB Document No.  20110320494), hereafter, referred to as “Fisher”, in view of Greene, Justin et al (PGPUB Document No. 20200403844), hereafter, referred to as “Greene”, in further view of Owens, Stephen et al (PGPUB Document No. 20210021576), hereafter, referred to as “Owens”.

Regarding claim 1 (Currently amended), Fisher teaches A method for managing custodian-based data, comprising: retrieving custodian-based data associated with multiple custodians (Fisher, fig. 5 and para 0012 discloses a method for managing custodian-based (documents on legal hold) and where the system enables users to retrieve data “At S520, a content search is executed (e.g., via a search user interface). For example, a search user interface might allow legal experts (e.g., attorneys) define e-discovery rules to describe search criteria potentially relevant for legal cases for attachments (e.g., via keywords or attribute values such as a creation and modification time). At S530, an e-discovery process may be executed and return a list of documents meeting the applied e-discovery rules.”; para 0012 discloses defining e-discovery rules for search criteria therefore if multiple custodians or persons are defined as relevant for legal cases then e-discovery would retrieve data for multiple custodians ); analyzing metadata items associated with the custodian-based data(Fisher, para 0053 discloses email metadata items such as “sender”, “recipient” etc. fields are being considered during custodial/legal hold document retrieval or discovery “email and Accounting Document business objects are relevant. The electronic discovery process considers data fields <Sender>, <Send-Date>, and <Receiver> of records in the email archive”), wherein the metadata items include one or more custodian actions (Fisher, para 0047 discloses auditing or tracking custodian (legal hold) data and storing these activity data or metadata “A log component enables a status tracking (or audit) for a legal hold case. While the audited activity may be tailored or configured, all actions related to the legal hold case may be logged in some environments.”); 
Fisher teaches custodian based or legal hold data management but he does not explicitly teach generating immutable identifiers for the custodian-based data associated with the custodian actions, wherein the immutable identifiers are generated periodically; and storing the custodian-based data in a raw data form; 
However, in the same field of endeavor of tracking of data element Greene teaches generating immutable identifiers for the custodian-based data associated with the custodian actions; and storing the custodian-based data in a raw data form (Greene,  para 0060 discloses generation of immutable identifiers for data elements  “Some embodiments may include generating mutable and immutable browser identifiers and mapping the immutable and browser identifiers to each other based on indicators (e.g., epoch time) of common session and/or device”; para 0113 further disclose types of data storage mediums that store data in binary format).
Using the broadest reasonable interpretation consistent with the specification of the instant application (paragraph 0014) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “data in a raw data form” to mean data in binary form,
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the action or activities captured for custodial contents of Fisher into generation of immutable identifiers of Greene to produce an expected result of storing activities of custodial contents with associating immutable identifiers. The modification would be obvious because one of ordinary skill in the art would be motivated to store/retrieve various custodial activities related to particular field/s using immutable identifiers for enforcing data integrity of custodial data elements.
Fisher and Greene teaches generation of identifiers for linking email fields but they don’t explicitly teach wherein the immutable identifiers are generated periodically;
However, in the same field of endeavor of identifier generation Owens teaches wherein the immutable identifiers are generated periodically (Owens,  para 0042 discloses periodically generation of identifiers/keys for data elements  “The key generating unit 509 is further configured to periodically refresh, in accordance with a refresh timer 514, the sets of keys. For example, the key generating unit may be configured to generate new sets of keys on a daily basis”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the generation of immutable identifiers of Fisher and Greene into periodically generation of identifiers of Greene to produce an expected result of regularly generation of immutable identifiers. The modification would be obvious because one of ordinary skill in the art would be motivated to store/retrieve various custodial activities related to particular field/s using immutable identifiers for enforcing data integrity of custodial data elements on a regular basis so that identifiers would always be available for attachment to custodial data elements.

Regarding claim 2 (Original), Fisher, Greene and Owens teach all the limitations of claim 1 and Fisher further teaches further comprising enabling a query of the custodian- based data based on the custodian actions(Fisher, para 0047 discloses querying custodian-based data and which has evidence of custodian actions (such as recipients for emails etc.) “GUI 616 may present a query interface for the electronic discovery process in archives, backup stores, and attachments”).

Regarding claim 3 (Original), Fisher, Greene and Owens teach all the limitations of claim 1 and Fisher further teaches wherein the custodian-based data includes email data (Fisher, para 0047 discloses email as custodian-based or legal hold documents “anchor points for data objects of certain types which are relevant for a certain legal hold case (e.g., email, accounting documents, and Microsoft Word documents)”).

Regarding claim 4 (Original), Fisher, Greene and Owens teach all the limitations of claim 3 and Fisher further teaches wherein the multiple custodians include a sender of an email in the email data and/or a recipient of the email (Fisher, para 0053 discloses from legal hold or custodian context, email senders and receivers are considered; therefore custodians in sender or recipient lists are also considered “The electronic discovery process considers data fields <Sender>, <Send-Date>, and <Receiver> of records in the email archive. ”).

Regarding claim 14 (Original), Fisher, Greene and Owens teach all the limitations of claim 1 and Fisher further teaches wherein the raw data form includes a binary form (Greene, para 0113 disclose digital data storage mediums which store data at device level in binary format (raw format) “storage media refer to any medium or media that participate in providing instructions to a central processing unit (CPU) for execution. ….Common forms of non-transitory computer-readable media include, for example, a floppy disk, a flexible disk, a hard disk, magnetic tape, any other magnetic medium, a CD-ROM disk, digital video disk (DVD), any other optical medium, RAM, PROM, EPROM, a FLASHEPROM, and any other memory chip or cartridge”).

Regarding claim 20, Fisher teaches A system, comprising: one or more processors; and one or more memory devices having stored thereon instructions that when executed by the one or more processors cause the one or more processors to (Fisher, Fig. 6 and para 0069-0070 disclose a computing system with processors, storage and necessary computing hardware to execute instructions “ client-server or other distributed environment. In certain embodiments, server 602 receives data from internal or external senders through interface 617 for storage in memory 620 and/or processing by processor 625”): 
retrieve custodian-based data associated with multiple custodians (Fisher, fig. 5 and para 0012 discloses a method for managing custodian-based (documents on legal hold) and where the system enables users to retrieve data “At S520, a content search is executed (e.g., via a search user interface). For example, a search user interface might allow legal experts (e.g., attorneys) define e-discovery rules to describe search criteria potentially relevant for legal cases for attachments (e.g., via keywords or attribute values such as a creation and modification time). At S530, an e-discovery process may be executed and return a list of documents meeting the applied e-discovery rules.”; para 0012 discloses defining e-discovery rules for search criteria therefore if multiple custodians or persons are defined as relevant for legal cases then e-discovery would retrieve data for multiple custodians);  150945943.2Attorney Docket No. 136566-8001.US00analyze metadata items associated with the custodian-based data (Fisher, para 0053 discloses email metadata items such as “sender”, “recipient” etc. fields are being considered during custodial/legal hold document retrieval or discovery “email and Accounting Document business objects are relevant. The electronic discovery process considers data fields <Sender>, <Send-Date>, and <Receiver> of records in the email archive”), wherein the metadata items include one or more custodian actions (Fisher, para 0047 discloses auditing or tracking custodian (legal hold) data and storing these activity data or metadata “A log component enables a status tracking (or audit) for a legal hold case. While the audited activity may be tailored or configured, all actions related to the legal hold case may be logged in some environments.”); 
Fisher teaches custodian based or legal hold data management but he does not explicitly teach generate immutable identifiers for the custodian-based data associated with the custodian actions ,wherein the immutable identifiers are generated periodically; and store the custodian-based data in a raw data form.
However, in the same field of endeavor of tracking of data elements Greene teaches generate immutable identifiers for the custodian-based data associated with the custodian actions; and store the custodian-based data in a raw data form (Greene,  para 0060 discloses generation of immutable identifiers for data elements  “Some embodiments may include generating mutable and immutable browser identifiers and mapping the immutable and browser identifiers to each other based on indicators (e.g., epoch time) of common session and/or device”; para 0113 further disclose types of data storage mediums that store data in binary format).
Using the broadest reasonable interpretation consistent with the specification of the instant application (paragraph 0014) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “data in a raw data form” to mean data in binary form,
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the action or activities captured for custodial contents of Fisher into generation of immutable identifiers of Greene to produce an expected result of storing activities of custodial contents with associating immutable identifiers. The modification would be obvious because one of ordinary skill in the art would be motivated to store/retrieve various custodial activities related to particular field/s using immutable identifiers for enforcing data integrity of custodial data elements.
Fisher and Greene teaches generation of identifiers for linking email fields but they don’t explicitly teach wherein the immutable identifiers are generated periodically;
However, in the same field of endeavor of identifier generation Owens teaches wherein the immutable identifiers are generated periodically (Owens,  para 0042 discloses periodically generation of identifiers/keys for data elements  “The key generating unit 509 is further configured to periodically refresh, in accordance with a refresh timer 514, the sets of keys. For example, the key generating unit may be configured to generate new sets of keys on a daily basis”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the generation of immutable identifiers of Fisher and Greene into periodically generation of identifiers of Greene to produce an expected result of regularly generation of immutable identifiers. The modification would be obvious because one of ordinary skill in the art would be motivated to store/retrieve various custodial activities related to particular field/s using immutable identifiers for enforcing data integrity of custodial data elements on a regular basis so that identifiers would always be available for attachment to custodial data elements.

Regarding claim 21 (New), Fisher, Greene and Owens teach all the limitations of claim 1 and Fisher further teaches wherein the immutable identifiers are generated once after a time period (Owens,  para 0042 discloses periodically/daily generation of identifiers/keys for data elements  “The key generating unit 509 is further configured to periodically refresh, in accordance with a refresh timer 514, the sets of keys. For example, the key generating unit may be configured to generate new sets of keys on a daily basis”), and wherein the immutable identifiers record all the custodian actions during the time period (Greene,  para 0060 discloses generation of immutable identifiers for data elements identification within a session  “Some embodiments may include generating mutable and immutable browser identifiers and mapping the immutable and browser identifiers to each other based on indicators (e.g., epoch time) of common session and/or device”; above disclosed teaching can be similarly applied to custodian actions within a time period or session).

Regarding claim 22 (New), Fisher, Greene and Owens teach all the limitations of claim 21 and Fisher further teaches wherein the time period includes 6, 12, or 24 hours (Owens,  para 0042 discloses daily or 24 hours generation of identifiers/keys for data elements  “The key generating unit 509 is further configured to periodically refresh, in accordance with a refresh timer 514, the sets of keys. For example, the key generating unit may be configured to generate new sets of keys on a daily basis”).

Claim 5, 8-9 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Fisher, Martin et al (PGPUB Document No.  20110320494), hereafter, referred to as “Fisher”, in view of Greene, Justin et al (PGPUB Document No. 20200403844), hereafter, referred to as “Greene”, in view of Owens, Stephen et al (PGPUB Document No. 20210021576), hereafter, referred to as “Owens”, in further view of Gupta, Anoop et al (PGPUB Document No. 20020099775), hereafter, referred to as “Gupta”.

Regarding claim 5 (Original), Fisher, Greene and Owens teach all the limitations of claim 3 but they don’t explicitly teach wherein the metadata items include a sender of an email in the email data, a direct recipient of the email, an indirect recipient of the email, a flag identifier of the email, time that the one or more custodian actions are performed to the email.
However, in the same field of endeavor of tracking of email metadata Gupta teaches wherein the metadata items include a sender of an email in the email data, a direct recipient of the email, an indirect recipient of the email, a flag identifier of the email, time that the one or more custodian actions are performed to the email(Gupta, para 0150 and Fig. 16 discloses email metadata which can be stored such as sender (Author), direct recipient “To LIST”, indirect recipient “CC LIST”, flag identifier (OPTIONS), TIMESTAMP (S)  “A subject field 508 identifies the subject of message 500, while a timestamp field 510 identifies the date and/or time at which message 500 was created. An options field 512 identifies one or more options associated with message 500, such as a priority for the message, whether the message has been flagged for follow-up, etc. An attachment identifiers field 514 identifies (e.g., by filename) any attachments to message 500.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the action or activities capture for custodial contents of Fisher, Greene and Owens into captured email metadata fields such as sender, recipients, status flag and timestamp of Gupta to produce an expected result of storing activities on various email fields. The modification would be obvious because one of ordinary skill in the art would be motivated to capture/store changes to various email fields for custodian based contents.

Regarding claim 8 (Original), Fisher, Greene and Owens teach all the limitations of claim 3 but they don’t explicitly teach wherein the one or more custodian actions include assigning a flag identifier to an email of the email data.
However, in the same field of endeavor of tracking of email metadata Gupta teaches wherein the one or more custodian actions include assigning a flag identifier to an email of the email data (Gupta, para 0150 and Fig. 16 disclose email metadata such as a flag identifier for an email   “An options field 512 identifies one or more options associated with message 500, such as a priority for the message, whether the message has been flagged for follow-up, etc.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the action or activities capture for custodial contents of Fisher, Greene and Owens into captured email metadata fields such as status flag of Gupta to produce an expected result of storing activities made on email flag fields. The modification would be obvious because one of ordinary skill in the art would be motivated to capture/store changes to email flag field to identify any attempt to tamper the email evidence.

Regarding claim 9 (Original), Fisher, Greene, Owens and Gupta teach all the limitations of claim 8 and Gupta further teaches wherein the flag identifier is indicative of one or more following statuses of the email: confidential, urgent, to be deleted, important, and/or to be ignored (Gupta, para 0150 and Fig. 16 discloses email metadata such as a flag identifier for indicating priority of an email  “An options field 512 identifies one or more options associated with message 500, such as a priority for the message, whether the message has been flagged for follow-up, etc.”).

Regarding claim 12 (Original), Fisher, Greene and Owens teach all the limitations of claim 3 but they don’t explicitly teach wherein the email data includes a link to an attachment in an email.
However, in the same field of endeavor of tracking of email metadata Gupta teaches wherein the email data includes a link to an attachment in an email (Gupta, para 0150 and Fig. 16 discloses email metadata that gets captured such as a link to an attachment (identifier of a location)  “An attachment identifiers field 514 identifies (e.g., by filename) any attachments to message 500. A content field 516 includes the content of message 500, which may be the actual content or an identifier of a location at an application server where the content can be found as discussed above”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the action or activities capture for custodial contents of Fisher, Greene and Owens into captured email metadata fields such as link to an attachment of Gupta to produce an expected result of storing activities made on email attachment filed. The modification would be obvious because one of ordinary skill in the art would be motivated to capture/store changes to email attachment link field to identify any attempt to tamper the email attachment.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher, Martin et al (PGPUB Document No.  20110320494), hereafter, referred to as “Fisher”, in view of Greene, Justin et al (PGPUB Document No. 20200403844), hereafter, referred to as “Greene”, in view of Owens, Stephen et al (PGPUB Document No. 20210021576), hereafter, referred to as “Owens”, in further view of Nigam, Paras et al (PGPUB Document No. 20180026926), hereafter, referred to as “Nigam”.

Regarding claim 6 (Original), Fisher, Greene and Owens teach all the limitations of claim 3 and Fisher further teaches wherein the one or more custodian actions (Fisher, para 0047 discloses auditing or tracking actions related to custodian (legal hold) data and storing these activity data or metadata “A log component enables a status tracking (or audit) for a legal hold case. While the audited activity may be tailored or configured, all actions related to the legal hold case may be logged in some environments.”);
But they don’t explicitly teach include deleting an email of the email data.
However, in the same field of endeavor of tracking of email metadata Nigam teaches include deleting an email of the email data (Nigam, para 0031 discloses capturing action such as deletion of emails  “In block 280, user actions on the may be detected, such as reading the email, deleting it, printing it, etc. Information about the user actions may be useful for training the classifier 154 in block 290”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the action or activities capture for custodial contents of Fisher, Greene and Owens into captured action of email deletion of Nigam to produce an expected result of storing evidence of deleted emails. The modification would be obvious because one of ordinary skill in the art would be motivated to keep record of deleted emails which are on legal hold or designated as custodial data.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher, Martin et al (PGPUB Document No.  20110320494), hereafter, referred to as “Fisher”, in view of Greene, Justin et al (PGPUB Document No. 20200403844), hereafter, referred to as “Greene”, in view of Owens, Stephen et al (PGPUB Document No. 20210021576), hereafter, referred to as “Owens”, in further view of Amarendran, Prasad et al (PGPUB Document No. 20150212889), hereafter, referred to as “Amarendran”.

Regarding claim 7 (Original), Fisher, Greene and Owens teach all the limitations of claim 3 and Fisher further teaches wherein the one or more custodian actions (Fisher, para 0047 discloses auditing or tracking actions related to custodian (legal hold) data and storing these activity data or metadata “A log component enables a status tracking (or audit) for a legal hold case. While the audited activity may be tailored or configured, all actions related to the legal hold case may be logged in some environments.”);
But they don’t explicitly teach include archiving an email of the email data.
However, in the same field of endeavor of archival of email data Amarendran teaches include archiving an email of the email data (Amarendran, para 0320 discloses determining if an email is archived or not (backup format) “The module 1104 (e.g., a mail archive management module) is for determining whether or not the email item is in the backup format.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the action or activities capture for custodial contents of Fisher, Greene and Owens into captured action of email archival of Amarendran to produce an expected result of backing up emails. The modification would be obvious because one of ordinary skill in the art would be motivated to keep track of email location for emails on legal hold or designated as custodial data.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher, Martin et al (PGPUB Document No.  20110320494), hereafter, referred to as “Fisher”, in view of Greene, Justin et al (PGPUB Document No. 20200403844), hereafter, referred to as “Greene”, in view of Owens, Stephen et al (PGPUB Document No. 20210021576), hereafter, referred to as “Owens”, in view of Gupta, Anoop et al (PGPUB Document No. 20020099775), hereafter, referred to as “Gupta”, in further view of Alspector, Joshua et al (US Patent No. 8214437), hereafter, referred to as “Alspector”.

Regarding claim 10 (Original), Fisher, Greene, Owens and Gupta teach all the limitations of claim 8 and Fisher further teaches wherein the one or more custodian actions (Fisher, para 0047 discloses auditing or tracking actions related to custodian (legal hold) data and storing these activity data or metadata “A log component enables a status tracking (or audit) for a legal hold case. While the audited activity may be tailored or configured, all actions related to the legal hold case may be logged in some environments.”);
But they don’t explicitly teach include marking an email in the email data as unread after the email is accessed.
However, in the same field of endeavor of email message handling Amarendran teaches include marking an email in the email data as unread after the email is accessed (Amarendran, Col 12:19-25 disclose marking an email new or unread even after user has read it “feedback may include the user keeping a message marked as new after the user has read the e-mail”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the action or activities capture for custodial contents of Fisher, Greene, Owens and Gupta into action of marking an email new or unread after being read of Amarendran to produce an expected result of tracking email read/viewed flag. The modification would be obvious because one of ordinary skill in the art would be motivated to keep track of email read/viewed flag to identify email tampering.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher, Martin et al (PGPUB Document No.  20110320494), hereafter, referred to as “Fisher”, in view of Greene, Justin et al (PGPUB Document No. 20200403844), hereafter, referred to as “Greene”, in view of Owens, Stephen et al (PGPUB Document No. 20210021576), hereafter, referred to as “Owens”, in further view of Hirsch, Michael et al (PGPUB Document No. 20110202864), hereafter, referred to as “Hirsch”.

Regarding claim 11 (Original), Fisher, Greene and Owens teach all the limitations of claim 3 but they don’t explicitly teach wherein each of the immutable identifiers is generated for each of the custodian actions performed to an email in the email data.
However, in the same field of endeavor of user activity tracking on contents Hirsch teaches wherein each of the immutable identifiers is generated for each of the custodian actions performed to an email in the email data (Hirsch, para 0043 discloses identifier generation based on user performed action on contents “there may be an information-specific set of action identifiers that can be generated in the note display area in response to determining a pattern in the input information”; where Greene in para 0060 teaches generation of immutable identifiers).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the action or activities capture for custodial contents of Fisher, Greene and Owens into identifier generation for user action on contents of Hirsch to produce an expected result of storing activities on various email fields by identifiers. The modification would be obvious because one of ordinary skill in the art would be motivated to link custodian’s actions with identifier so that actions can be retrieved conveniently.

Claim 13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher, Martin et al (PGPUB Document No.  20110320494), hereafter, referred to as “Fisher”, in view of Greene, Justin et al (PGPUB Document No. 20200403844), hereafter, referred to as “Greene”, in view of Owens, Stephen et al (PGPUB Document No. 20210021576), hereafter, referred to as “Owens”, in view of Shipp, Alexander (PGPUB Document No. US 20050055569), hereafter, referred to as “Shipp”, in further view of Yang, Lawrence et al(PGPUB Document No.  20150350134), hereafter, referred to as “Yang”.

Regarding claim 13 (Original), Fisher, Greene and Owens teach all the limitations of claim 3 but they don’t explicitly teach further comprising: identifying a link in an email in the email data; retrieving an attachment associated with the link; and storing the attachment in the raw data form.
However, in the same field of endeavor of email content analysis Shipp teaches further comprising: identifying a link in an email in the email data; retrieving an attachment associated with the link (Shipp, para 0012 discloses identifying link in emails and retrieving the attachment from the link “using a link analyser for identifying hyperlinks in document content;….. when the link is to an object external to the document and is determined by the content analyser to be acceptable, to retrieve the external object”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the action or activities capture for custodial contents of Fisher, Greene and Owens into identification of attachment as link and retrieving the object from the link of Shipp to produce an expected result of extracting email attachment from external sources. The modification would be obvious because one of ordinary skill in the art would be motivated to see the content/s referred in the link as attachment.
Fisher, Greene, Owens and Shipp teach extraction of attached objects for attachment but they don’t explicitly teach and storing the attachment in the raw data form.
However, in the same field of endeavor of email attachment extraction Yang teaches and storing the attachment in the raw data form (Yang, para 0009 discloses retrieving email attachment from the link and saving it “The device then retrieves the attachment from the server and upon retrieving the attachment, updates the validity information of the link to indicate that the attachment has been retrieved from the server, and stores the email message with the updated validity information and with the attachment being embedded within the email message”; para 0039 further discloses types of data storage mediums that store data in binary format “Device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums)”).
Using the broadest reasonable interpretation consistent with the specification of the instant application (paragraph 0014) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “data in a raw data form” to mean data in binary form,
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the retrieval of email attachment from link of Fisher, Greene, Owens and Shipp into storing the retrieved attachment of Yang to produce an expected result of saving email attachment to a location of user preference. The modification would be obvious because one of ordinary skill in the art would be motivated to store email attachments at location where user have easy access.

Regarding claim 15 (Currently amended), Fisher teaches A method for managing custodian-based email data, comprising: receiving a list of multiple custodians; retrieving custodian-based data associated with the multiple custodians (Fisher, fig. 5 and para 0012 discloses a method for managing custodian-based (documents on legal hold) and where the system enables users to retrieve data “At S520, a content search is executed (e.g., via a search user interface). For example, a search user interface might allow legal experts (e.g., attorneys) define e-discovery rules to describe search criteria potentially relevant for legal cases for attachments (e.g., via keywords or attribute values such as a creation and modification time). At S530, an e-discovery process may be executed and return a list of documents meeting the applied e-discovery rules.”; para 0012 discloses defining e-discovery rules for search criteria therefore if multiple custodians or persons are defined as relevant for legal cases then e-discovery would retrieve data for multiple custodians); analyzing metadata items associated with the custodian-based data (Fisher, para 0053 discloses email metadata items such as “sender”, “recipient” etc. fields are being considered during custodial/legal hold document retrieval or discovery “email and Accounting Document business objects are relevant. The electronic discovery process considers data fields <Sender>, <Send-Date>, and <Receiver> of records in the email archive”), wherein the metadata items include one or more custodian actions (Fisher, para 0047 discloses auditing or tracking custodian (legal hold) data and storing these activity data or metadata “A log component enables a status tracking (or audit) for a legal hold case. While the audited activity may be tailored or configured, all actions related to the legal hold case may be logged in some environments.”); 
Fisher teaches custodian based or legal hold data management but he does not explicitly teach generating immutable identifiers for the custodian-based data associated with the custodian actions , wherein the immutable identifiers are generated periodically; generating metadata for the custodian-based data corresponding to the immutable identifiers; 
identifying an attachment associated with an email of the custodian-based email data; and storing the custodian-based data and the attachment in a raw data form.
However, in the same field of endeavor of tracking of data elements Greene teaches generating immutable identifiers for the custodian-based data associated with the custodian actions(Greene,  para 0060 discloses generation of immutable identifiers for data elements  “Some embodiments may include generating mutable and immutable browser identifiers and mapping the immutable and browser identifiers to each other based on indicators (e.g., epoch time) of common session and/or device”); generating metadata for the custodian-based data corresponding to the immutable identifiers (Greene,  para 0060 discloses generation of immutable identifiers for data elements  “Some embodiments may include generating mutable and immutable browser identifiers”; Fisher in para 0046 creation of meta-attributes with identifier “The legal hold case template 621 defines a set of meta-attributes which give detailed information about the context of a legal hold case…… Basic meta-attributes that are inherited by legal hold cases (case identifier, creation date, status, and so forth). Legal hold case specific attributes (or customer specific) may be defined when a case of a particular type (such as legal hold) is created.”; Greene’s disclosed immutable identifiers can be applied to link Fisher’s meta-attributes or metadata).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the action or activities captured for custodial contents of Fisher into generation of immutable identifiers of Greene to produce an expected result of storing activities of custodial contents with associating immutable identifiers. The modification would be obvious because one of ordinary skill in the art would be motivated to store/retrieve various custodial activities related to particular field/s using field using immutable identifiers for enforcing data integrity of custodial data elements.
Fisher and Greene teaches generation of identifiers for linking email fields but they don’t explicitly teach  wherein the immutable identifiers are generated periodically; identifying an attachment associated with an email of the custodian-based email data; and storing the custodian-based data and the attachment in a raw data form.
However, in the same field of endeavor of identifier generation Owens teaches wherein the immutable identifiers are generated periodically (Owens,  para 0042 discloses periodically generation of identifiers/keys for data elements  “The key generating unit 509 is further configured to periodically refresh, in accordance with a refresh timer 514, the sets of keys. For example, the key generating unit may be configured to generate new sets of keys on a daily basis”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the generation of immutable identifiers of Fisher and Greene into periodically generation of identifiers of Owens to produce an expected result of regularly generation of immutable identifiers. The modification would be obvious because one of ordinary skill in the art would be motivated to store/retrieve various custodial activities related to particular field/s using field using immutable identifiers for enforcing data integrity of custodial data elements on a regular basis so that identifiers would always be available for attachment to custodial data elements.
Fisher, Greene and Owens teach generation of immutable identifiers periodically but they don’t explicitly teach identifying an attachment associated with an email of the custodian-based email data; and storing the custodian-based data and the attachment in a raw data form.
However, in the same field of endeavor of email content analysis Shipp teaches identifying an attachment associated with an email of the custodian-based email data (Shipp, para 0012 discloses identifying attachment as a link in emails and retrieving the attachment from the link “using a link analyser for identifying hyperlinks in document content;….. when the link is to an object external to the document and is determined by the content analyser to be acceptable, to retrieve the external object”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the action or activities capture for custodial contents of Fisher, Greene and Owens into identification of attachment as link and retrieving the object from the link of Shipp to produce an expected result of extracting email attachment from external sources. The modification would be obvious because one of ordinary skill in the art would be motivated to see the content/s referred in the link as attachment.
Fisher, Greene, Owens and Shipp teach extraction of attached objects for attachment but they don’t explicitly teach and storing the custodian-based data and the attachment in a raw data form.
However, in the same field of endeavor of email attachment extraction Yang teaches and storing the attachment in the raw data form (Yang, para 0009 discloses retrieving email attachment from the link and saving it “The device then retrieves the attachment from the server and upon retrieving the attachment, updates the validity information of the link to indicate that the attachment has been retrieved from the server, and stores the email message with the updated validity information and with the attachment being embedded within the email message”; para 0039 further discloses types of data storage mediums that store data in binary format “Device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums)”).
Using the broadest reasonable interpretation consistent with the specification of the instant application (paragraph 0014) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “data in a raw data form” to mean data in binary form,
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the retrieval of email attachment from link of Fisher, Greene, Owens and Shipp into storing the retrieved attachment of Yang to produce an expected result of saving email attachment to a location of user preference. The modification would be obvious because one of ordinary skill in the art would be motivated to store email attachments at location where user have easy access.

Regarding claim 16 (Original), Fisher, Greene, Owens, Shipp and Yang teach all the limitations of claim 15 and Fisher further teaches further comprising enabling a query of the custodian- based data based on the custodian actions (Fisher, para 0047 discloses querying custodian-based data and which has evidence of custodian actions (such as recipients for emails etc.) “GUI 616 may present a query interface for the electronic discovery process in archives, backup stores, and attachments”).

Regarding claim 17 (Original), Fisher, Greene, Owens, Shipp and Yang teach all the limitations of claim 15 and Fisher further teaches wherein the one or more custodian actions include performing an action to an email of the email data (Fisher, para 0047 discloses email as custodian-based or legal hold documents “anchor points for data objects of certain types which are relevant for a certain legal hold case (e.g., email, accounting documents, and Microsoft Word documents)”; para 0047 further teaches tracking of actions “A log component enables a status tracking (or audit) for a legal hold case. While the audited activity may be tailored or configured, all actions related to the legal hold case may be logged in some environments.”)).

Regarding claim 18 (Original), Fisher, Greene, Owens, Shipp and Yang teach all the limitations of claim 15 and Fisher further teaches further comprising retrieving the custodian-based data associated with the multiple custodians in a real-time manner (Fisher, fig. 5 and para 0012 discloses a method for managing custodian-based (documents on legal hold) and where the system enables users to retrieve data “At S520, a content search is executed (e.g., via a search user interface). For example, a search user interface might allow legal experts (e.g., attorneys) define e-discovery rules to describe search criteria potentially relevant for legal cases for attachments (e.g., via keywords or attribute values such as a creation and modification time). At S530, an e-discovery process may be executed and return a list of documents meeting the applied e-discovery rules.”; para 0012 discloses defining e-discovery rules for search criteria therefore if multiple custodians or persons are defined as relevant for legal cases then e-discovery would retrieve data for multiple custodians); 
Using the broadest reasonable interpretation consistent with the specification of the instant application as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “a real-time manner” to mean retrieval of data which is available at the time of the search.

Regarding claim 19 (Original), Fisher, Greene, Owens, Shipp and Yang teach all the limitations of claim 15 and Shipp further teaches further comprising: verifying whether the attachment associated with the email is included in the custodian-based email data (Shipp, para 0012 discloses identifying if attachment is included or not by using link analyser; if link is found then that indicates absence of attachments with the mail “using a link analyser for identifying hyperlinks in document content;….. when the link is to an object external to the document and is determined by the content analyser to be acceptable, to retrieve the external object”); 
and in an event that the attachment associated with the email is not included in the custodian-based email data, retrieving the attachment via a link in the email (Shipp, para 0012 discloses when identifying attachment links (not the attachment) in emails then extracting the attachment or external object “using a link analyser for identifying hyperlinks in document content;….. when the link is to an object external to the document and is determined by the content analyser to be acceptable, to retrieve the external object”).

Response to Arguments 

I.	35 U.S.C §103
Applicant’s arguments filed on 5/26/2022 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAH A DAUD/Examiner, Art Unit 2164                                                                                                                                                                                                        
/Belix M Ortiz Ditren/               Primary Examiner, Art Unit 2164